DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in responsive to Applicant’s Amendments filed on 12/2/2021. Claims 1, 3-4, 6, 8-11, 13-16, 18, 20-21 and 23-27 are pending for examination. Claims 1, 9 and 18 are independent Claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4, 6, 8-11, 13-16, 18, 21, 23, 25 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cloutier (U.S. Patent Application Publication 2001/00055963 hereinafter Cloutier) in view of Avital et al. (U.S. 9,282,073 hereinafter Avital) in further view of Davis (U.S. Patent 2008/0147484 hereinafter Davis).
	As Claim 1, Cloutier teaches a computer-implemented method for transmitting media content offers from a server to one of a plurality of user devices utilized by a user, the method comprising: 
	receiving a selection, by the user, at least one of media content preferences, user devices, transmission channels, or times for receiving media content promotions (Cloutier (¶0037 line 4-17, fig. 6); i.e.: metadata associated with plurality of user devices includes the available time windows and priority during the available time windows. Cloutier (fig. 6) from 8-11AM on January 26, the pager has priority 1, telephone 1 has priority 2 and Fax4 has priority …. Other 
transmitted to the plurality of user devices via a plurality of transmission channels (Cloutier (¶0038 line 9-18, ¶0039 line1-7); i.e.: content is prepared based on the end device. Text is sent to a pager while voice is sent to a telephone.)
	using at least the machine learning to:
	select a first user device of the plurality of user devices to transmit the first media content promotion to (Cloutier (¶038 lines 1-9, fig. 6); i.e.: devices are selected based on the metadata about the available time and priority. In fig. 6, a pager, telephone 1 and fax 2 are selected as transmission channels.); and 
wherein the machine learning is applied based on user device (Cloutier (¶038 lines 1-9, fig. 6); i.e.: devices are selected based on the metadata about the available time and priority. In fig. 6, a pager, telephone 1 and fax 2 are selected as transmission channels.)
select a first transmission channel of the plurality of transmission channels to transmit the first media content promotion over (Cloutier (¶0038 line 9-8, ¶0039 line1-7); i.e.: content is prepared based on the end device. Text is sent to a pager while voice is sent to a telephone.); and 
transmitting the first media content promotion to the first user device over the first transmission channel (Cloutier (¶0038 line 9-8, ¶0039 line1-7); i.e.: content is sent to selected transmission channel.).
	Cloutier may not explicitly disclose machine learning is applied based on user device transmission channel while Avital teaches:
capturing, based on use of the plurality of user devices by the user, metadata indicating at least one of media content preferences of the user, use of the plurality of user devices, the transmission channels preferred by the user for receiving media content [promotion] over the plurality of user devices, and the times preferred by the user for receiving media content promotions (Avita (col. 5 line 11-14, col. 6 line 36-40), user preferred transmission channels and what times a user more likely to be responsive are collected by the system),
applying machine learning of the metadata, wherein the machine learning is applied based on user device transmission channel (Avital (col. 6 line 48-50), preferred sending channel and times are selected by the model (machine learning)),
It would have been obvious for one of ordinary skill in the art before the effective filing day of the invention to have combined Cloutier’s metadata and notification content with Avital’s machine determination with a reasonable expectation of success. The reason to combine Cloutier’s metadata and notification content with Avital’s machine learning would be “to enhance the behavior of the mail server or mail client, or to suggest to users how to benefit further [and] enhance the productivity and performance of their mail usage” (Avital (col. 6 line 14-16)).
	Cloutier in view of Avital may not explicitly disclose media content promotion while Davis teaches:
	identifying a first media content promotion for transmitting to the user based on the machine learning (Davis (¶0037), advertisements are individualized based on user preferences)
	media content promotion (Davis (¶0040), advertisements)
	and time information that is included in the metadata and indicates relative frequencies with which the user responded at different times to media content promotions (Davis (¶0040), based on the user’s behavioral pattern, machine determines an advertisement delivery time that the user is most likely to response.);
and a trigger associated with the first media content promotion (Davis (¶0038), an advertisement is selected for the user based on user activity and preferences inputted), wherein the trigger indicates at least one of a date and time when the first media content promotion will be transmitted, a location at which the first media content promotion will be transmitted, or a device to which the first media content promotion will be transmitted (Davis (¶0039 line 1-6, ¶0041), an optimal delivery schedule (trigger) is selected for the delivery of the advertisement. The trigger may be based on the location such as users in beach communities)
It would have been obvious for one of ordinary skill in the art before the effective filing day of the invention to have combined Cloutier in view of Avital’s time window with Davis’ machine learning method with a reasonable expectation of success. The reason to combine Cloutier in view of Avital’s time window with Davis’ machine learning method would be to provide an optimal advertisement delivery time where the user will be most likely to respond (Davis (¶0040)).

	As Claim 3, besides Claim 1, Cloutier in view of Avital in further view of Davis teaches wherein the plurality of user devices comprises a mobile phone, a laptop, a desktop computer, a television, and a wearable device or a combination thereof Cloutier (¶038 lines 1-9, fig. 6); i.e.: devices are selected based on the metadata about the available time and priority. In fig. 6, a pager, telephone 1 and fax 2 are selected as transmission channels.); and wherein the plurality of transmission channels comprises at least: email, text message, application notification, and a website advertisement or a combination thereof (Cloutier (¶0004 line 3-4); i.e.: email and text message are among plurality of user services.).

	As Claim 4, besides Claim 1, Cloutier in view of Avital in further view of Davis teaches further comprising formatting the first media content promotion prior to transmission based on the first user device and the first transmission channel (Cloutier (¶0038 line 9-8, ¶0039 line1-7); i.e.: content is prepared based on the end device. Text is sent to a pager while voice is sent to a telephone.).

	As Claim 6, besides Claim 1, Cloutier in view of Avital in further view of Davis teaches further comprising: determining a time for transmitting the first media content promotion using at least the machine learning (Davis (¶0040), based on the user’s behavioral pattern, machine determines an advertisement delivery time that the user is most likely to response.).

As Claim 8, Cloutier in view of Avital in further view of Davis teaches wherein the selection by the user is received via a graphical user interface (Cloutier (¶0008); i.e.: user preferences (schedules) are entered for media content preferences.).

	As Claim 9, Cloutier teaches a server system for transmitting media content offers to one of a plurality of user devices utilized by a user, the server system comprising: 
a processor (Cloutier (¶0046 line 3, fig. 8 item 402); i.e.: a controller); and 
a non-transitory computer-readable operatively coupled to the processor, and having instructions stored therein, that when executed by the processor cause the server system to (Cloutier (¶0046 line 3, fig. 6 item 404); i.e.: memory): 
The rest of the limitations are rejected for the same reasons as Claim 1.

As Claim 10, besides Claim 9, Cloutier in view of Avital in further view of Davis teaches further comprising: a media content promotion delivery server that transmits the first media content promotion to the first user device over the first transmission channel (Cloutier (¶0038 line 9-8, ¶0039 line1-7); i.e.: content is sent to selected transmission channel.).

	As Claim 11, besides Claim 10, Cloutier in view of Avital in further view of Davis teaches wherein the media content promotion delivery server comprises a mail server, an advertisement server, an application server, and a web server or a combination thereof (Cloutier (¶0004 line 3-4); i.e.: email and text message are among plurality of user services.).

	As Claim 13, besides Claim 9, Cloutier in view of Avital in further view of Davis teaches wherein the plurality of user devices comprises a mobile phone, a laptop, a desktop computer, a television, and a wearable device or a combination thereof (Cloutier (¶038 lines 1-9, fig. 6); i.e.: devices are selected based on the metadata about the available time and priority. In fig. 6, a pager, telephone 1 and fax 2 are selected as transmission channels.); and wherein the plurality of transmission channels comprises email, text message, application notification, and a website advertisement or a combination thereof (Cloutier (¶0004 line 3-4); i.e.: email and text message are among plurality of user services.).

	As Claim 14, besides Claim 9, Cloutier in view of Avital in further view of Davis teaches wherein the instructions, when executed by the processor, further cause the server system to format the first media content promotion for SMRH:475968079.2 -- 35 --P A T E N TDocket 15-DIS-488-STUDIO-US-UTL(01SA-227844)transmission based on the first user device and the first transmission channel (Cloutier (¶0038 line 9-8, ¶0039 line1-7); i.e.: content is prepared based on the end device. Text is sent to a pager while voice is sent to a telephone.).

	As Claim 15, besides Claim 9, Cloutier in view of Avital in further view of Davis teaches wherein the first media content promotion is prepared for transmission is based on the metadata (Cloutier (¶038 lines 1-9, fig. 6); i.e.: devices are selected based on the metadata about the available time and priority. In fig. 6, a pager, telephone 1 and fax 2 are selected as transmission channels.).

	As Claim 16, besides Claim 9, Cloutier in view of Avital in further view of Davis teaches wherein the instructions, when executed by the processor, further cause the server system to determine a time for transmitting the first media content promotion using at least the machine learning (Davis (¶0040), based on the user’s behavioral pattern, machine determines an advertisement delivery time that the user is most likely to response.).

As Claim 18, Claim 18 is rejected for the same rationale as Claim 1.

As Claim 21, besides Claim 6, Cloutier in view of Avital in further view of Davis teaches wherein the machine learning is further applied based on the information included in the metadata indicating days and time that the user is most responsive to delivered media content promotions (Davis (¶0040, ¶0041), based on the user’s behavioral pattern, machine determines an advertisement delivery time and day that the user is most likely to response.).

As Claim 23, besides Claim 1, Cloutier in view of Avital in further view of Davis teaches wherein selecting the first transmission channel is based on the first user device (Cloutier (¶0008 line 3-7); i.e.: user prioritizes device for receiving content.), a determined time for transmitting the first media content promotion (Cloutier (¶0037 line 4-17, fig. 6); i.e.: metadata associated with plurality of user devices includes the available time windows and priority during the available time windows. Cloutier (fig. 6) from 8-11AM on January 26, the pager has priority 1, telephone 1 has priority 2 and Fax4 has priority …. Other devices such as PDA, Cellphone and Fax 1 has no priority. Therefore, the preferred channels are the one with priority.), and the first media content promotion (Funk (col. 11 line 58-63, fig. 3 item 306, 308 and 310), media content promotion (notification 306, 308 and 310) are presented to user. Selecting the media content promotion causes the media to be played.).

As Claim 25, besides Claim 1, Cloutier in view of Avital in further view of Davis teaches,
preparing the first media content promotion for transmission to the first user device based on the machine learning (Cloutier (¶0038 line 9-8, ¶0039 line1-7); i.e.: content is prepared based on the end device. Text is sent to a pager while voice is sent to a telephone.),

As Claim 26, Claim 26 is rejected for the same reason(s) as Claim 25.

As Claim 27, Cloutier in view of Avital in further view of Davis teaches wherein the trigger specifies at least one of:
transmission of the first media content promotion on a predefined data and at a predefined time;
transmission of the first media content promotion when the user is predicted to be at a predefined location;
transmission of the first media content promotion when the user leaves a predefined location; or
transmission of the first media content promotion when a chip in a user device triggers the transmission of the first media content promotion (Davis (¶0039 line 1-6, ¶0041), trigger may be based on the location such as users in beach communities).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cloutier and Avital in view of Davis in further view of Reed (US 9,248,373 hereinafter Reed).
As Claim 20, besides Claim 18, Cloutier in view of Avital in further view of Davis teaches displaying to the user a graphical user interface associated with a registered user account that is configured to receive media content promotions from a server (Cloutier (¶005 line 3-9), user subscribes to receiving content from a server.), the media content promotion comprising the first media content promotion that is identified and prepared for the user (Cloutier (¶0038 line 9-8, ¶0039 line1-7); i.e.: content is prepared based on the end device. Text is sent to a pager while voice is sent to a telephone.)
Cloutier in view of Avital in further view of Davis may not explicitly disclose while Reed teaches:
receiving data corresponding to user input at the graphical user interface actuating controls to link the registered user account with a shopping account, media streaming account, social media account, and gaming console account or combination thereof (Reed (col. 15 line 32-35, fig. 10, fig. 2); i.e.: user select input to link an account with the user. Fig. 2 shows plurality of social and gaming account associated with a user.). 
It would have been obvious for one of ordinary skill in the art before the effective filing day of the invention to have combined Cloutier in view of Avital in further view of Davis’s profile with Reed’s account with a reasonable expectation of success. The reasons to combine Cloutier in view of Avital in further view of Davis’s profile with Reed’s account  would be to “[utilize] social network marketing tools made available through status updates, new feeds and other mechanism for sharing and advertising information" (Reed (col. 1 line 61-63)).


Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cloutier and Avital in view of Davis in further view of Bhatia et al. (US 2002/0154162 hereinafter Bhatia).
As Claim 24, besides Claim 1, Cloutier in view of Avital in further view of Davis may not explicitly disclose while Bhatia teaches wherein the first media content promotion comprises a discount offer or rebate offer (Bhatia (¶0042), discounts are provided to user based on content viewed.). 
It would have been obvious for one of ordinary skill in the art before the effective filing day of the invention to have combined Cloutier in view of Avital in further view of Davis’s content promotion with Bhatia’s discount offer with a reasonable expectation of success. The reason to combine Cloutier in view of Avital in further view of Davis’s content promotion with .

Response to Amendment
Claim Rejections under 35 U.S.C. §103:
	As Claim 1, Applicant argues that Avital do not teach “a trigger that specifies, for only the first media content promotion,  … (last paragraph of page 10 in the remarks).

    PNG
    media_image1.png
    89
    631
    media_image1.png
    Greyscale

	Applicant’s arguments are not persuasive because Davis teaches the amended limitation(s). New, claim 27 is also taught by Davis.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333.  The examiner can normally be reached on M-F: 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAT HUY T NGUYEN/Primary Examiner, Art Unit 2142